        Case 1:17-md-02800-TWT Document 478 Filed 10/02/18 Page 1 of 1
            Case MDL No. 2800 Document 895 Filed 10/02/18 Page 1 of 1
                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: EQUIFAX, INC., CUSTOMER DATA
SECURITY BREACH LITIGATION
      Pawlowski v. U.S. Dept. of Education, et al.,           )
            E.D. Virginia, C.A. No. 1:18-00626                )                      MDL No. 2800


               CONDITIONAL TRANSFER ORDER (CTO 28)
    AND SIMULTANEOUS SEPARATION AND REMAND OF CERTAIN CLAIMS


On December 6, 2017, the Panel transferred 76 civil actions to the United States District Court for
the Northern District of Georgia for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 289 F.Supp.3d 1322 (J.P.M.L. 2017). Since that time, 205 additional actions
have been transferred to the Northern District of Georgia. With the consent of that court, all such
actions have been assigned to the Honorable Thomas W. Thrash, Jr.

It appears that the action on this conditional transfer order comprises claims relating to: (1)
allegations concerning the recent cybersecurity incident involving Equifax in which the personally
identifiable information of more than 145 million consumers was compromised, which involve
questions of fact that are common to the previously transferred MDL No. 2800 actions; and (2)
allegations concerning the reporting of inaccurate information on plaintiff's credit reports, which do
not involve such common questions of fact.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, this action is transferred under 28 U.S.C. § 1407 to the Northern District of Georgia for
the reasons stated in the order of December 6, 2017, and, with the consent of that court, assigned to
the Honorable Thomas W. Thrash, Jr. Counts 1, 2, 3, 4, 5, 6, 7, 8, 10, and 11 in this action, which
do not relate to the 2017 Equifax data breach, are separated and simultaneously remanded to the
Eastern District of Virginia.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Georgia. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of
the Panel within this 7-day period, the stay will be continued until further order of the Panel.


                                                      FOR THE PANEL:
   Oct 02, 2018


                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
